DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,235,699 in view of Leis (WO2005035308A1) over Pastrick (United States Patent Application Publication 2012/0320618 A1) and Furst (United States Patent Publication 6, 152, 590).
With respect to claims 1, 10, 11, and 12, U.S. Patent No.11,235,699 in claim 1 discloses a mirror assembly comprising: a mirror reflective element;an illumination module comprising an illumination source and a freeformed lens optic;
wherein said illumination source is mounted at a circuit board; wherein, when said illumination source is operated to emit light, emitted light passes through said freeformed lens optic; wherein an outer cover is disposed at an end of said housing., wherein said freeformed lens optic is configured such that, with said vehicular exterior rearview mirror assembly mounted at a side of a vehicle equipped with said vehicular exterior rearview mirror assembly, light emitted by said illumination source that passes through said freeformed lens optic provides ground lighting that illuminates a ground region located at the side of the equipped vehicle at which said vehicular exterior rearview mirror assembly is mounted; wherein the ground lighting comprises (a) ground illumination of the illuminated ground region and (b) within the ground illumination of the illuminated ground region, a logo formed by said freeformed lens optic; wherein the logo formed by said freeformed lens optic has a light intensity greater than any light intensity of the ground illumination of the illuminated ground region; and wherein, with said vehicular exterior rearview mirror assembly mounted at the side of the equipped vehicle and when said illumination source is operated to emit light, the ground lighting comprises ground illumination of at least 2 lux over a 600 mm by 1200 mm illuminated ground region, wherein said circuit board is at an oblique angle relative to said outer cover.
But claim 1 does not disclose a vehicular exterior rearview mirror assembly, said vehicular exterior rearview.
Leis discloses a vehicle exterior rearview mirror assembly, said vehicular exterior rearview mirror assembly comprising: a mirror reflective element (3); an illumination module comprising an illumination source, said illumination light comprises a light emitting diode(see the light emitting diode of 5 in fig.2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No.11,235,699 with the teaching of Leis to enhance the versatility of the illumination module.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6, 8, 10, 11, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being obvious Leis (WO2005035308A1) over Pastrick (United States Patent Application Publication 2012/0320618 A1) and Furst (United States Patent Publication 6, 152, 590).
With respect to claims 1, 3, 6, 8, 10, 11, 14, 16, 17, and 19, Leis discloses a vehicle exterior rearview mirror assembly, said vehicular exterior rearview mirror assembly comprising: a mirror reflective element (3); an illumination module comprising an illumination source, said illumination light comprises a light emitting diode(see the light emitting diode of 5 in fig.2)  , and a freeformed lens optic (see fig.2, 6), wherein said illumination module comprises a unitary module that is accommodated as a unit at said vehicular exterior rearview mirror assembly (see fig.2, 6 and supporting structure); wherein, when said illumination source is operated to emit light, emitted light passes through said freeformed lens optic (fig.2, in fig.1) ; wherein said freeformed lens optic is configured such that, with said vehicular exterior rearview mirror assembly mounted at a side of a vehicle equipped with said vehicular exterior rearview mirror assembly, light emitted by said illumination source that passes through said freeformed lens optic provides ground lighting that illuminates a ground region located at the side of the equipped vehicle at which said vehicular exterior rearview mirror assembly is mounted (see the side of a vehicle of fig.1, 1); wherein the ground illumination pattern comprises (a) general illumination of the illuminated ground region3, wherein said freeformed lens optic comprises a three dimensional form, and wherein light that is emitted by said illumination source passes through the three dimensional form of said freeformed lens optic to provide (i) the ground illumination of the illuminated ground region and (ii) the logo within the ground illumination of the illuminated ground region.  ( see the 4th to last para.: “The geometry of the surface of the freeform surface 6 is adjusted by appropriate calculations so that the freeform surface 6 in the illumination field 2 images a highlighted or shadowed logo 7. Instead of a logo 7, other characters are possible, which are highlighted in the otherwise not necessarily uniform illumination field 2 or reset dark”) and (b) within the illuminated ground region (see 7 in fig.3), a logo formed by said freeformed lens optic (see the location of 2 in fig.1); wherein the logo (see the projected icon of fig.3, 2 and 7) has a light intensity greater (see the illumination of 2 and the non-shaded parts of 7 in fig.3) than any light intensity of the ground illumination of the illuminated ground region and wherein said free formed lens optic provides the ground lighting over the illumination ground region without masking  (see fig.2, 6 and the  shaded part of 7 in fig.3 or see the disclosure in the 4th to last para.: “so that the freeform surface 6 in the illumination field 2 images a highlighted logo 7”; also see 3rd from last para.: “On the uniformly illuminated illumination field 2 a lighter highlighted logo 7 is shown”), wherein, with said vehicular exterior rearview mirror assembly mounted at the side of the equipped vehicle and when said illumination source is operated to emit light, the ground lighting comprises ground illumination of at least 2 lux over a 600 mm by 1200 mm illuminated ground region. (see the operation of 4 in fig.1), the general ground illumination over the illuminated ground region comprises illumination of at least a brightness (see the operation of 5 in fig.2) over a 600mm by 1200mm rectangular-shaped illuminated ground region (see the rectangular region disclosed in fig.1, which is at least 600mm by 1200mm, since it is 800mm by 1200mm).
Leis does not disclose wherein said illumination source is mounted at a circuit board and utilizing an illumination of at least 2 lux over a 600 mm by 1200 mm and utilizing an illumination of at least 2 lux over a 600 mm by 1200 mmm, wherein said circuit board is accommodated by a housing of said illumination module, wherein an outer cover is disposed at the end of said housing, wherein a plurality of electrical terminals extend from said circuit board.
Pastrick discloses wherein said illumination light source utilizing an illumination of at least 2 lux over a 600 mm by 1200 mm (para.[0068]: “light source illuminates an approximately 2-foot by 4-foot or thereabouts ground area adjacent the vehicle with a light level of at least about 10 lux and an average light level of approximately 40 lux.”, which is 609.6mm by 1219.2mm and  thereby includes 600mm by 1200mm), wherein assembling said illumination module comprises disposing an outer cover at a lower end of said housing (see the location of the surrounding structure adjacent to 130 in fig.25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination module of Leis with the teaching of Pastrick so that an illumination of at least 2 lux over a 600 mm by 1200 mm and utilizing an illumination of at least 2 lux over a 600 mm by 1200 mm and wherein assembling said illumination module comprises disposing an outer cover at a lower end of said housing to enhance the utility of the illumination system and protect the illumination system.
Leis in view of Pastrick does not disclose said illumination source is mounted at a circuit board, wherein said circuit board is accommodated by a housing of said illumination module.
Furst discloses a said illumination source is mounted at a circuit board, wherein said circuit board is accommodated by a housing of said illumination module (see the circuit board and enclosing structure of 8 in fig.1), wherein plurality of electric terminals extend from said circuit board (see the circuit board 8 in fig.1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination module of Leis in view of Pastrick with the teaching of Furst so that said illumination source is mounted at a circuit board wherein said circuit board is accommodated by a housing of said illumination module, wherein a plurality of electric terminals extend from said circuit board to facilitate the powering of the light emitting diode and protection of the power source.




Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Leis (WO2005035308A1) in view of Pastrick (United States Patent Application Publication 2012/0320618), Furst (United States Patent Publication 6, 152, 590) and Lo (United States Patent Application Publication 2010/0149801 A1).

With respect to claims  4 and 5, Leis in view of Pastrick and Furst discloses the method of claim 1, Leis discloses wherein the three dimension form is formed in accordance with mathematical equations that include parameters and wherein, when the mathematical equates are solved using the parameters the light exit surface of the three dimension form of said freeformed lens optic is determined (see the surface of 6 in fig.2) comprises processing mathematical equations (see 4th from the last para.: “the geometry of the surface of the freeform surface 6 is adjusted by appropriate calculations so that the freeform surface 6 in the illumination field 2 images a highlighted or shadowed logo 7.”; i.e. the calculations are the processing of mathematical equations)  to provide three dimensional surfaces (see the surfaces of 6 in fig.1) that, when light passes through the three dimensional single formed lens optic (see the 4th para.:“...so that the freeform surface 6 in the illumination field 2 images a highlighted or shadowed logo 7.”), provide the determined light pattern (see the pattern of 7 in fig.3), wherein the parameters comprise at least one selected from the group consisting of (i) targets, (ii) luminance and (iii) optic parameters (see the projection specifications disclosed in the 7th paragraph: “the free-form surface according to the projection specifications for the illumination field was previously calculated accordingly.” ).
Leis does not explicitly disclose establishing the entrance surface being a freeform lens optic.
Lo discloses wherein mathematical equation are solved to establish the light entrance (see the entrance surface of 10 in fig.2) and light exit surface (see the exit surface of 20 in fig.1) of a three dimensional single formed freeform lens optic (see 1 in figs.1 and 2, and para. [0019]: “the light-source side surface 10 and the image side surface 20 are designed according to mathematical expressions of freeform surfaces. “).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the entrance surface of Leis in view of Pastrick and Furst with the teaching of Lo so that the entrance and exit surfaces of the said three dimensional single formed lens optic are freeform surface determined by mathematical equations to enhance the versatility and quality the lens.



Claims 15, 20, 23, and 24  is rejected under 35 U.S.C. 103 as being unpatentable over Leis (WO2005035308A1) in view of Pastrick (United States Patent Application Publication 2012/0320618), Furst (United States Patent Publication 6, 152, 590) and Lynam  (United States Patent Application Publication 2002/0072026 A1).

With respect to claim  15, Leis in view of Pastrick and Furst discloses the vehicular exterior rearview mirror assembly of claim 1,  but does not wherein said mirror reflective element comprises an electrochromic mirror reflective element.
 	Lynam discloses said mirror reflective element comprises an electrochromic mirror reflective element (see para.0047).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicular exterior rearview mirror assembly so that said mirror reflective element comprises an electrochromic mirror reflective element to enhance the versatility of the reflective element.

With respect to claims 20, 23, and 24, Leis discloses a vehicle exterior rearview mirror assembly, said vehicular exterior rearview mirror assembly comprising: a mirror reflective element (3); an illumination module comprising an illumination source, said illumination light comprises a light emitting diode(see the light emitting diode of 5 in fig.2)  , and a freeformed lens optic (see fig.2, 6), wherein said illumination module comprises a unitary module that is accommodated as a unit at said vehicular exterior rearview mirror assembly (see fig.2, 6 and supporting structure); wherein, when said illumination source is operated to emit light, emitted light passes through said freeformed lens optic (fig.2, in fig.1) ; wherein said freeformed lens optic is configured such that, with said vehicular exterior rearview mirror assembly mounted at a side of a vehicle equipped with said vehicular exterior rearview mirror assembly, light emitted by said illumination source that passes through said freeformed lens optic provides ground lighting that illuminates a ground region located at the side of the equipped vehicle at which said vehicular exterior rearview mirror assembly is mounted (see the side of a vehicle of fig.1, 1); wherein the ground illumination pattern comprises (a) general illumination of the illuminated ground region3, wherein said freeformed lens optic comprises a three dimensional form, and wherein light that is emitted by said illumination source passes through the three dimensional form of said freeformed lens optic to provide (i) the ground illumination of the illuminated ground region and (ii) the logo within the ground illumination of the illuminated ground region.  ( see the 4th to last para.: “The geometry of the surface of the freeform surface 6 is adjusted by appropriate calculations so that the freeform surface 6 in the illumination field 2 images a highlighted or shadowed logo 7. Instead of a logo 7, other characters are possible, which are highlighted in the otherwise not necessarily uniform illumination field 2 or reset dark”) and (b) within the illuminated ground region (see 7 in fig.3), a logo formed by said freeformed lens optic (see the location of 2 in fig.1); wherein the logo (see the projected icon of fig.3, 2 and 7) has a light intensity greater (see the illumination of 2 and the non-shaded parts of 7 in fig.3) than any light intensity of the ground illumination of the illuminated ground region and wherein said free formed lens optic provides the ground lighting over the illumination ground region without masking  (see fig.2, 6 and the  shaded part of 7 in fig.3 or see the disclosure in the 4th to last para.: “so that the freeform surface 6 in the illumination field 2 images a highlighted logo 7”; also see 3rd from last para.: “On the uniformly illuminated illumination field 2 a lighter highlighted logo 7 is shown”), wherein, with said vehicular exterior rearview mirror assembly mounted at the side of the equipped vehicle and when said illumination source is operated to emit light, the ground lighting comprises ground illumination of at least 2 lux over a 600 mm by 1200 mm illuminated ground region. (see the operation of 4 in fig.1), the general ground illumination over the illuminated ground region comprises illumination of at least a brightness (see the operation of 5 in fig.2) over a 600mm by 1200mm rectangular-shaped illuminated ground region (see the rectangular region disclosed in fig.1, which is at least 600mm by 1200mm, since it is 800mm by 1200mm).
Leis does not disclose wherein said illumination source is mounted at a circuit board and utilizing an illumination of at least 2 lux over a 600 mm by 1200 mm and utilizing an illumination of at least 2 lux over a 600 mm by 1200 mmm, wherein said circuit board is accommodated by a housing of said illumination module, wherein an outer cover is disposed at the end of said housing, wherein a plurality of electrical terminals extend from said circuit board.
Pastrick discloses wherein said illumination light source utilizing an illumination of at least 2 lux over a 600 mm by 1200 mm (para.[0068]: “light source illuminates an approximately 2-foot by 4-foot or thereabouts ground area adjacent the vehicle with a light level of at least about 10 lux and an average light level of approximately 40 lux.”, which is 609.6mm by 1219.2mm and  thereby includes 600mm by 1200mm), wherein assembling said illumination module comprises disposing an outer cover at a lower end of said housing (see the location of the surrounding structure adjacent to 130 in fig.25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination module of Leis with the teaching of Pastrick so that an illumination of at least 2 lux over a 600 mm by 1200 mm and utilizing an illumination of at least 2 lux over a 600 mm by 1200 mm and wherein assembling said illumination module comprises disposing an outer cover at a lower end of said housing to enhance the utility of the illumination system and protect the illumination system.
Leis in view of Pastrick does not disclose said illumination source is mounted at a circuit board, wherein said circuit board is accommodated by a housing of said illumination module.
Furst discloses a said illumination source is mounted at a circuit board, wherein said circuit board is accommodated by a housing of said illumination module (see the circuit board and enclosing structure of 8 in fig.1), wherein plurality of electric terminals extend from said circuit board (see the circuit board 8 in fig.1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination module of Leis in view of Pastrick with the teaching of Furst so that said illumination source is mounted at a circuit board wherein said circuit board is accommodated by a housing of said illumination module, wherein a plurality of electric terminals extend from said circuit board to facilitate the powering of the light emitting diode and protection of the power source.
But Leis in view of Pastrick and Furst does not wherein said mirror reflective element comprises an electrochromic mirror reflective element.
 	Lynam discloses said mirror reflective element comprises an electrochromic mirror reflective element (see para.0047).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicular exterior rearview mirror assembly of Leis in view of Pastrick and Furst so that said mirror reflective element comprises an electrochromic mirror reflective element to enhance the versatility of the reflective element.
	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leis (WO2005035308A1) in view of Pastrick (United States Patent Application Publication 2012/0320618), Furst (United States Patent Publication 6, 152, 590) and Boals (United States Patent Application Publication 2014/0185019).

With respect to claim 2, Leis in view of Pastrick and Furst discloses illumination module of claim 1, but does not disclose wherein said illumination module is substantially water impervious.
Boals discloses wherein said illumination module (see all the chambers which include power source 21, light source 22, and logo film 23) is substantially water impervious (see water proofing of the illumination module in para.[0025]: " All the chambers including the power source 21, light source 22 and logo film 23 chambers are sealed and water proof. ").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination module of Leis in view of Pastrick and Furst with the teaching of Boals so that said illumination module is substantially water impervious to improve the durability of the illumination module.



Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leis (WO2005035308A1) in view of Pastrick (United States Patent Application Publication 2012/0320618), Furst (United States Patent Publication 6, 152, 590) and Castillo (United States Patent Application Publication 2013/0223062 A1).
With respect to claims 7 and 18, Leis in view of Pastrick and Furst discloses the illumination module and method of claim 1 and 11, but does not disclose wherein said three dimensional single formed lens optic is overmolded over said at least one light emitting diode.
Castillo discloses wherein said at least one illumination source (23A in fig.29) comprises at least one light emitting diode (22 and 22 in fig.29) and wherein said three dimensional single formed lens optic (24A in fig.29) is molded over said at least one light emitting diode (see para. [0079]: “FIGS. 29 and 30 illustrate exemplary LED packages 23A and 23B each including an array of LEDs 22 on an LED-populated area 25 which has an aspect ratio greater than 1, and primary lens 24 being overmolded on a submount 20 over LED-populated area 25.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination module and method of Leis in view of Pastrick and Furst with the teaching of Castillo so that said three dimensional single formed lens optic is overmolded over said at least one light emitting diode to facilitate the fabrication of the illumination module and to make the projection system more compact.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Leis (WO2005035308A1) in view of Pastrick (United States Patent Application Publication 2012/0320618), Furst (United States Patent Publication 6, 152, 590), Lynam  (United States Patent Application Publication 2002/0072026 A1) and Castillo (United States Patent Application Publication 2013/0223062 A1).
With respect to claim 21, Leis in view of Pastrick, Furst and Lynam discloses the illumination module and method of claim 20, but does not disclose wherein said three dimensional single formed lens optic is overmolded over said at least one light emitting diode.
Castillo discloses wherein said at least one illumination source (23A in fig.29) comprises at least one light emitting diode (22 and 22 in fig.29) and wherein said three dimensional single formed lens optic (24A in fig.29) is molded over said at least one light emitting diode (see para. [0079]: “FIGS. 29 and 30 illustrate exemplary LED packages 23A and 23B each including an array of LEDs 22 on an LED-populated area 25 which has an aspect ratio greater than 1, and primary lens 24 being overmolded on a submount 20 over LED-populated area 25.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination module and method of Leis in view of Pastrick and Furst with the teaching of Castillo so that said three dimensional single formed lens optic is overmolded over said at least one light emitting diode to facilitate the fabrication of the illumination module and to make the projection system more compact.

Allowable Subject Matter
Claims 9, 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or render obvious the limitations of 9, 13 and 22.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Examiner, Art Unit 2882